Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Rachel A. Smith on 02/12/2021.

The application has been amended as follows: 

(Currently Amended)	A vehicle system for estimating a trailer size, comprising:
a plurality of sensors arranged on a vehicle and configured to detect objects external to the vehicle and provide trailer data indicative of a trailer location behind a vehicle; 
a memory configured to maintain a virtual grid including a plurality of cells; 
a controller in communication with the sensors and memory and configured to:
determine, based on the trailer data received within a predefined amount of time, an occupancy frequency for each of the plurality of cells, the occupancy frequency being an incrementation of each time an object is detected within the respective cell; 
determine a threshold distribution based on the occupancy frequency of each cell; [[and ]]
determine a trailer size based on the cells having an occupancy frequency exceeding the threshold distribution; 
receive subsequent trailer data; and 
determine, based on the subsequent trailer data, a subsequent occupancy frequency for each cell over a subsequent period of time subsequent to the predefined amount of time. 

(Currently Amended)	The system of claim 1, wherein the threshold distribution is a difference between the occupancy frequency of the cells having an occupancy frequency exceeding a high occupancy frequency and the occupancy frequency of the cells having a low occupancy frequency less than the high thresholdoccupancy frequency. 
(Canceled)	 
(Currently Amended)	The system of claim claim 1, wherein the controller is further configured to determine whether the difference between the occupancy frequency of the trailer data and the occupancy frequency of the subsequent trailer data exceeds a predefined difference. 
(Original)	The system of claim 4, wherein the controller is further configured to instruct an alert in response to the difference between the occupancy frequency of the trailer data and the occupancy frequency of the subsequent trailer data exceeding the predefined difference. 
(Original)	The system of claim 1, wherein the sensors include a pair of sensors arranged on each rear corner of the vehicle. 
(Original)	The system of claim 1, wherein the controller is further configured to maintain a valid trailer size, and compare the valid trailer size to the estimated trailer size. 
(Currently Amended)	A non-transitory computer-readable medium tangibly embodying computer readable instructions for a software program, the software program being executable by a processor of a computing device to provide operations comprising: 
receiving trailer data indicative of a trailer position behind a vehicle; 
generating a virtual grid having a plurality of cells, each having a periodically updated occupancy frequency based on the trailer data, the occupancy frequency being an incrementation of each time an object is detected within the respective cell; 
determining a threshold distribution between the occupancy frequencies of the cells based on the occupancy frequency of each cell; [[and ]]
determine a trailer size based on the cells having an occupancy frequency exceeding the threshold distribution; 
receiving subsequent trailer data; and
determining, based on the subsequent trailer data, a subsequent occupancy frequency for each cell.
 
(Original)	The medium of claim 8, wherein the threshold distribution is a difference between the occupancy frequency of the cells having a high occupancy frequency and the occupancy frequency of the cells having a low occupancy frequency less than the high occupancy frequency. 
(Canceled)	 
(Currently Amended)	The medium of claim claim 8, further comprising determining whether the difference between the occupancy frequency of the trailer data and the occupancy frequency of the subsequent trailer data exceeds a predefined difference. 
(Original)	The medium of claim 11, further comprising issuing an alert in response to the difference between the occupancy frequency of the trailer data and the occupancy frequency of the subsequent trailer data exceeding the predefined difference. 
(Original)	The medium of claim 8, wherein the trailer data is received from a pair of rear vehicle sensors. 
(Original)	The medium of claim 8, further comprising comparing a valid trailer size to the estimated trailer size. 
(Currently Amended)	A method for determining a trailer size, comprising:
receiving trailer data indicative of a trailer position behind a vehicle; 
generating a virtual grid having a plurality of cells, each having a periodically updated occupancy frequency based on the trailer data; 
determining a threshold distribution between the occupancy frequencies of the cells based on the occupancy frequency of each cell, the occupancy frequency being an incrementation of each time an object is detected within the respective cell; [[and ]]
determine a trailer size based on the cells having an occupancy frequency exceeding the threshold distribution; 
receiving subsequent trailer data; and
determining, based on the subsequent trailer data, a subsequent occupancy frequency for each cell.
 
(Original)	The method of claim 15, wherein the threshold distribution is a difference between the occupancy frequency of the cells having a high occupancy frequency and the occupancy frequency of the cells having a low occupancy frequency less than the high occupancy frequency. 
(Canceled)	 
(Currently Amended)	The method of claim claim 15, further comprising determining whether the difference between the occupancy frequency of the trailer data and the occupancy frequency of the subsequent trailer data exceed a predefined difference. 
(Original)	The method of claim 18, further comprising issuing an alert in response to the difference between the occupancy frequency of the trailer data and the occupancy frequency of the subsequent trailer data exceeding the predefined difference. 
(Original)	The method of claim 8, further comprising comparing a valid trailer size to the estimated trailer size.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach, “receive subsequent trailer data; and determine, based on the subsequent trailer data, a subsequent occupancy frequency for each cell over a subsequent period of time subsequent to the predefined amount of time.” At least at the time the invention was made in the art area and along with the rest of the combination of the rest of the features. Consideration for applicant’s arguments were given, and after further review the previous office action did not teach that limitation. A further search was conducted and was not found. Applicant and Examiner reached an agreement to amend the claims as above to include that limitation. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTIAGO GARCIA whose telephone number is (571)270-5182.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Le Vu can be reached on (571) 272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANTIAGO GARCIA/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        



/SG/